OPINION BY
WECHT, J.:
Dustin Scott [“Appellant”] appeals the judgment of sentence imposed following a jury trial on charges of attempted murder,1 conspiracy,2 aggravated assault,3 and *601recklessly endangering another person [“REAP”].4 Appellant was convicted of aggravated assault and REAP, and sentenced to five to ten years of incarceration. Upon review, we reverse.
The charges arose from a curious and violent episode that occurred in Hunting-don Borough on May 11, 2011. Appellant was in the basement apartment of his friend, Bill Ledford, along with additional friends Josh Lemin and Rex Cuff. Notes of Testimony [“N.T.”], 3/22/12, at 66-67. The group was engaged in smoking, snorting, and injecting bath salts, a lawful practice at the time.5 Id, at 67, 69. The men were fearful because an individual named Jeremiah Shoop had attempted to “rob” Appellant’s house the night before, and because Shoop now was making death threats against the men. Id, at 182-84. While the group was in the apartment, Ledford received threatening phone calls from Shoop. Id, at 269.
Shoop soon arrived at Ledford’s apartment, began yelling threats at the occupants, and tried to pry the front door open. Id, at 270-71, 281. That door did not have a doorknob. Rather, a belt was tied through the hole where the doorknob should have been, and was secured to nearby water pipes inside of the apartment. Id, at 188, 194, 271, 290. Ledford, who was “well-armed” (id, at 269), and who had distributed guns to his friends upon Shoop’s arrival (id, at 270), fired warning shots at the bottom of the door. Id, at 274. At some point, someone turned the lights off, and the apartment became dark. Id, at 200, 224. Ledford instructed everyone inside to lie down. Id, at 198, 275-76. Ledford then ran to the back of the apartment, saying that he was out of bullets. Id, at 275-76. As Ledford was running, he also was yelling, “They’re in,” and “shoot, shoot!” Id.
Appellant looked around a corner and saw the standing silhouette of a man. Id, at 276. The silhouette’s arm was extended, and was pulling the trigger of a gun that was either misfiring or “dry-firing.” Id, at 277. Appellant believed that his other friends were lying on the ground, as he was. Id, at 276. Appellant testified that he believed the standing silhouette was Shoop and that he believed Shoop was shooting at him. Id, at 276-277. Appellant fired shots back for protection. Id, at 276-81. The silhouette actually was that of Appellant’s friend, Lemin. Upon discovering that he had shot his friend, Appellant grabbed a towel and gave it to the aptly named Cuff to tie off Lemin’s bullet wound. Id, at 281-82.
Appellant was charged with attempted murder, conspiracy, aggravated assault, and REAP. The Commonwealth identified Shoop as the victim in regard to Appellant’s attempted murder and conspiracy charges, and Lemin as the victim in regard to the aggravated assault and REAP charges. The Commonwealth alleged that Appellant had acted recklessly in shooting at Lemin.
The case proceeded to a jury trial. With respect to the aggravated assault charge, the trial court instructed the jury only as to recklessness, omitting the other mental states that can establish aggravated assault. Id. at 361-62. At Appellant’s request, the trial court provided the jury *602with a self-defense instruction, but refused Appellant’s additional request to instruct the jury regarding mistake-of-fact. Appellant was found not guilty of attempted murder and conspiracy, but was convicted of aggravated assault and REAP.
Appellant appealed. The trial court ordered Appellant to file a concise statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant timely complied. He raises a single issue for our review: “Did [Appellant] present sufficient evidence to warrant an instruction regarding Pa.S.S.J.I. § 8.304 — Ignorance or Mistake when [Appellant] mistakenly believed he was shooting an armed intruder threatening to kill his friend but later learned that he shot his friend?” Appellant’s Brief at 4.
In reviewing a jury charge, we are to determine “whether the trial court committed a clear abuse of discretion or an error of law which controlled the outcome of the case.” Commonwealth v. Brown, 911 A.2d 576, 582-83 (Pa.Super.2006). In so doing, we must view the charge as a whole, recognizing that the trial court is free to use its own form of expression in creating the charge. Commonwealth v. Hamilton, 766 A.2d 874, 878 (Pa.Super.2001). “[Our] key inquiry is whether the instruction on a particular issue adequately, accurately and clearly presents the law to the jury, and is sufficient to guide the jury in its deliberations.” Id. It is well-settled that “the trial court has wide discretion in fashioning jury instructions. The trial court is not required to give every charge that is requested by the parties and its refusal to give a requested charge does not require reversal unless the appellant was prejudiced by that refusal.” Brown, 911 A.2d at 583.
Significantly, Appellant proffered the theory of self-defense as to the charges related to Shoop, but proffered the theory of mistake-of-fact as to the charges related to Lemin. Appellant asserts that he was entitled to the jury charge on mistake because the record showed he mistook Le-min for Shoop, and shot at Lemin, believing that in doing so he was protecting himself and his friends. Appellant asserts that he shot Lemin by mistake, and necessarily lacked the mens rea required for aggravated assault and REAP.
Aggravated assault and REAP both encompass a mens rea of recklessness, which can be negated by a mistake-of-fact defense.
Aggravated assault is defined, in relevant part, as follows:
(a) Offense defined. — A person is guilty of aggravated assault if he:
(1) attempts to cause serious bodily injury to another, or causes such injury intentionally, knowingly or recklessly under circumstances manifesting extreme indifference to the value of human life....
18 Pa.C.S.A. § 2702(a)(1) (emphasis added).
REAP is defined as follows:
A person commits a misdemeanor of the second degree if he recklessly engages in conduct which places or may place another person in danger of death or serious bodily injury.
18 Pa.C.S.A. § 2705 (emphasis added).
The defense of mistake-of-fact is defined as:
Ignorance or mistake as to a matter of fact, for which there is reasonable explanation or excuse, is a defense if:
(1) the ignorance or mistake negatives the intent, knowledge, belief, recklessness, or negligence required to establish a material element of the offense; or *603(2) the law provides that the state of mind established by such ignorance or mistake constitutes a defense.
18 Pa.C.S.A. § 304.
We have held that, under certain circumstances, a mistake of fact can disprove a required element of criminal intent:
It is well established that a bona fide, reasonable mistake of fact may, under certain circumstances, negate the element of criminal intent. 18 Pa.C.S.A. § 304 (providing, inter alia, that ignorance or mistake as to a matter of fact, for which there is a reasonable explanation or excuse, is a defense if “the ignorance or mistake negatives the intent, knowledge, recklessness, or negligence required to establish a material element of the offense”); Commonwealth v. Compel, 236 Pa.Super. 404, 344 A.2d 701 (1975); Commonwealth v. Bollinger, 197 Pa.Super. 492, 179 A.2d 253, 255 (1962). “It is not necessary that the facts be as the actor believed them to be; it is only necessary that he have ‘a bona fíde and reasonable belief in the existence of facts which, if they did exist, would render an act innocent.’ Commonwealth v. Lefever, 151 Pa.Super. 351, 30 A.2d 364, 365 (1943). See generally, Morissette v. United States, 342 U.S. 246, 72 S.Ct. 240, 96 L.Ed. 288 (1952).” Compel, supra, at 702-03. When evidence of a mistake of fact is introduced, the Commonwealth retains the burden of proving the necessary criminal intent beyond a reasonable doubt. Commonwealth v. Cottam, 420 Pa.Super. 311, 616 A.2d 988, 1000-01 (1992). In other words, the Commonwealth must prove either the absence of a bona fide, reasonable mistake, or that the mistake alleged would not have negated the intent necessary to prove the crime charged.
Hamilton, 766 A.2d at 878-79 (citations modified).
The trial court suggested (and the learned dissent agrees) that the mistake of fact theory of defense was fairly encompassed within the self-defense charge (see N.T., 3/22/12, at 307, stating: “It seems to me that ... you get [Appellant’s mistake of fact defense theory] in self-defense.”). The separate statutory codification of the two defenses refutes this suggestion. See 18 Pa.C.S.A. § 304 and 18 Pa.C.S.A. §§ 505-06. The trial court offered no rationale for declaring mistake-of-fact to be subsumed -within self-defense, notwithstanding the' legislative distinction. The General Assembly’s distinct enumeration of these separate defenses compels the conclusion that, under the particular and peculiar circumstances of this two-victim case, both of the theories should have been presented to the jury.6
Ultimately, the trial court refused to give the mistake-of-fact instruction because it believed that instruction to be inconsistent with the self-defense instruction. Trial Court Opinion [“T.C.O.”], 9/4/12, at 19-20. The trial court cited two cases in support of its ruling: Commonwealth v. Hobson, 484 Pa. 250, 398 A.2d *6041364 (1979), and Commonwealth v. Harris, 542 Pa. 134, 665 A.2d 1172 (1995). A review of those precedents reveals that they are inapposite to the circumstances presented to us here.
In Hobson, the defendant claimed that he shot the victim by accident. Hobson, 398 A.2d at 1366. The defendant asserted that:
during a fight with [the victim], [he, the defendant,] pulled his gun from the waistband of his trousers and struck [the victim] on the side of the face with the barrel of the gun. Undaunted by the blow, [the victim] grabbed [the defendant’s] hand and the gun. During the ensuing struggle the gun went off, fatally wounding [the victim].
Id. The defendant was charged with homicide. He requested jury instructions that included both a charge on self-defense and a charge on the defense of misadventure. Id. at 1368. The trial court provided only the instruction as to homicide by misadventure. Upon review, our Supreme Court pointed out that self-defense requires an element of intent, whereas misadventure requires an unintentional act, suggesting that the two defenses are mutually exclusive. Id. at 1368-69. Under the circumstances of the case, the Court held that the homicide by misadventure instruction adequately conveyed to the jury the applicable area of law. Id., at 1369.
In Hobson, not only did the homicide by misadventure instruction suffice in the scenario presented; there also was but a single victim. Here, by contrast, Appellant was charged with four crimes involving two distinct victims. The trial court might well have been correct to rely upon Hob-son had Appellant been charged with injuring only one victim. But that was not the case presented. Here, the trial record indicates that a reasonable jury could have concluded that Appellant shot at Shoop intentionally, warranting a self-defense charge, but shot at Lemin mistakenly, warranting a mistake-of-fact charge. Quite obviously, the defenses are not mutually exclusive under these circumstances. The guidance provided in Hobson is not applicable to the case at hand.
Harris is distinguishable as well. In that case, the defendant was arguing with three individuals in his house, whereupon he went upstairs and retrieved his shotgun. Harris, 665 A.2d at 1173. The defendant returned with the gun, and shot one of the individuals with whom he had been arguing. Id. Like Hobson, Harris involved only one victim. The Harris defendant asserted that he shot in self-defense, because he saw the butt of a gun tucked into the victim’s trousers. Id. However, the defendant also asserted that the shooting was an accident, testifying that the gun “went off’ because the defendant was backing up and two individuals were trying to grab the gun. Id. at 1175. The Pennsylvania Supreme Court held that the evidence clearly established that the defendant did not fear immediate danger or death. Id. The Court also ruled that the defendant could not claim that he intentionally shot the victim while also claiming that the shooting was an accident. Id. “Under such circumstances [where the defendant denied that the shooting was intentional], therefore, a defense of self-defense is not available to such a person because it is mutually exclusive of the defense of accident or mistake.” Id.
The relationship and availability of these two affirmative defenses is inherently dependent upon the circumstances of the particular case. Under the facts of both Hobson and Harris, the two defenses were mutually exclusive. However, under the facts of this case, the defenses can co-exist. Appellant claims that he intentionally shot *605at Shoop in self-defense. However, Appellant asserts that he shot Lemin unintentionally, believing Lemin to be Shoop. Under these facts, we think it plain that self-defense and mistake-of-fact are not mutually exclusive.
Our Supreme Court has instructed that, when there is evidence of an affirmative defense, the trial court must charge the jury on that defense. Hamilton, 766 A.2d at 880. The jury then must determine whether the defense applies to the case at hand. A separate mistake-of-fact instruction was necessary here, in order to explain to the jury the law applicable to that affirmative defense, and in order to allow the jury properly to deliberate. The instruction should have been focused solely upon Appellant’s charges as to his conduct toward Lemin, and Appellant’s assertedly mistaken belief that Lemin was in fact Shoop. The trial court’s refusal to give a mistake-of-fact instruction served to constrain the jury’s deliberations in a manner inconsistent with our law and with the developed record.
In denying Appellant’s request for a mistake-of-fact jury instruction, the trial court committed an abuse of discretion. Viewing the jury charge as a whole, the instruction failed to allow adequate deliberation on Appellant’s affirmative defense theory as to the aggravated assault and REAP charges. Because it is possible that the jury might have accepted Appellant’s mistake-of-fact defense theory, thereby acquitting him of aggravated assault and REAP, we find that the omission prejudiced Appellant, requiring a new trial. See Commonwealth v. Lesher, 473 Pa. 141, 373 A.2d 1088, 1093 (1977) (holding that jury instruction error constitutes reversible error, requiring a new trial, where correct instruction may have caused the jury to reach a different verdict).
We reverse and remand for a new trial, directing the court below to provide the jury with a separate mistake-of-fact instruction-in the event that the record upon retrial is substantially similar to the one before us.
Judgment of sentence reversed. Remanded for a new trial. Jurisdiction relinquished.
COLVILLE, J. files a Dissenting Opinion.

. 18 Pa.C.S.A. §§ 901(a), 2502(a).


. 18 Pa.C.S.A. § 903(c).


. 18 Pa.C.S.A. § 2702(a)(1).


. 18 Pa.C.S.A. § 2705.


. "Bath salts,” the street name of a category of designer drugs that contain synthetic cathi-nones such as mephedrone, have since been designated a controlled substance. See 35 P.S. § 780-104(l)(iii)(17-25), (vii)(l-8), (viii)(l — 9), enacted June 23, 2011, effective August 22, 2011.


. Were we to hold that the charge as given was adequate, we would condone an unclear jury instruction. The only time that "mistake” was used in the charge was in reference to Appellant's erroneous belief that the silhouette was shooting at him. The irrelevant mention of the word "mistake” does not suffice inferentially to inject the principles underlying a mistake-of-fact defense. In fashioning jury charges, a court may not imply the law to the jury. The court must not hint at a legal framework and assume that a jury will read between the lines. It is well-settled that jury instructions must "adequately, accurately and clearly present[] the law to the juiy” in order to “guide the jury in its deliberations.” Hamilton, 766 A.2d at 878. The trial court’s instruction falls short of this standard.